DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 02/05/2019, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (JP 3296386 B2) in view of Cordazzo et al. (US PGPub 2014/0156232).

first prediction unit, in relation to a first period within a prediction period, performing a rainfall prediction according to a first prediction model capable of prediction at a first accuracy, creating a first prediction pattern, and calculating a first total rainfall amount that is the total rainfall amount in the first period according to the first prediction pattern (¶14); 
second prediction unit, in relation to the entirety of the prediction period, performing a rainfall prediction according to a second prediction model capable of prediction at a second accuracy lower than the first accuracy, creating a prediction pattern, determining an entire total rainfall amount that is the total rainfall amount in the entirety of the prediction period according to the prediction pattern, determining a second total rainfall amount that is the total rainfall amount in a second period that is a period in the prediction period other than the first period by subtracting the first total rainfall amount from the entire total rainfall amount, and creating, under the limitations of the second total rainfall amount, a plurality of second prediction patterns that are prediction patterns for the second period and that involve different patterns of rainfall (¶38 and claim 2; teaches prediction patterns to determine rainfall amounts); and
pattern creation unit creating a plurality of rainfall prediction patterns for the entirety of the prediction period by combining, on a time axis, the first prediction pattern and the plurality of second prediction patterns (Claim 2 teaches “rainfall pattern classification device … rainfall pattern suitable for prediction).
	Nanba does not explicitly teach a separate prediction model and a combined pattern creation.  Cordazzo et al. teaches two forecasting modules (Figure 2, item 207 and 208) which updates data and predict the potential flooding which incorporates modeled rainfall (¶75).

 
As to Claim 2, Nanba teaches, wherein the limitations keep constant the second total rainfall amount (p. 5, “the past trajectory distribution is accumulated in the trajectory calculation device 5.  The skilled artisan would understand that these distributions are accumulations or total rainfalls, and because it is a past trajectory, it is presumed to stay constant for future calculations).

Allowable Subject Matter
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY Y YI/Primary Examiner, Art Unit 2852